Clause v Erie County Med. Ctr. (2017 NY Slip Op 04771)





Clause v Erie County Med. Ctr.


2017 NY Slip Op 04771


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: WHALEN, P.J., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed June 9, 2017.) 


MOTION NO. (432/17) CA 16-01070.

[*1]DARELYN CLAUSE, AS ADMINISTRATRIX OF THE ESTATE OF KYLE C. ATKINS, DECEASED, PLAINTIFF-APPELLANT, 
vERIE COUNTY MEDICAL CENTER, ET AL., DEFENDANTS, WILLIAM J. FLYNN, JR., M.D. AND JAMES K. FARRY, M.D., DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.